Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a method or computer program for 3D printing an object comprising selecting an object to be printed with a lower portion and an upper portion, wherein the upper portion is an open-frame configuration, wherein the lower portion is of a closed-frame configuration, wherein in an initial position, each of the plurality of movable sections are positioned at a first, same height commensurate with a reference line above the base of the frame such that each of a plurality of movable sections are flush with one another and together for a level surface of the structure at a reference line in a mid-section of the upper portion, wherein, in the initial position, each of the plurality of movable sections is centered halfway between and lowest and highest possible position each respective section of the plurality of movable sections is able to move.

The closest prior art is Masanori (JP-2016150466), which teaches a method or computer program for 3D printing an object comprising selecting an object to be printed with a lower portion and an upper portion, wherein the upper portion is an open-frame configuration, wherein the lower portion is of a closed-frame configuration. However, Masanori does not teach wherein in an initial position, each of the plurality of movable sections are positioned at a first, same height commensurate with a reference line above the base of the frame such that each of a plurality of movable sections are flush with one another and together for a level surface of the structure at a reference line in a mid-section of the upper portion, wherein, in the initial position, each of the plurality of movable sections is centered halfway between and lowest and highest possible position each respective section of the plurality of movable sections is able to move.

While one of ordinary skill in the art could attempt to use Wang (US-20200329814) and Elsey (US-20130307194) to modify Masanori and teach the missing limitations, this combination still would not teach wherein, in the initial position, each of the plurality of movable sections is centered halfway between and lowest and highest possible position each respective section of the plurality of movable sections is able to move, as is shown in the applicant’s arguments/remarks filed 07/28/2022 on pages 10-11. Because there is no better teaching or combination in the art to teach this limitation, the application is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                  
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748